                                 1

                                 2

                                 3

                                 4

                                 5                                                      JS-6
                                 6

                                 7

                                 8                    UNITED STATES DISTRICT COURT
                                 9        CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                                10   JAVIER VELASQUEZ, an           Case No.: 5:19-CV-01407-FMO-SPx
                                     individual,                    District Judge: Hon. Fernando M. Olguin
                                11                                  Mag. Judge: Hon. Sheri Pym
                                                     Plaintiff,     Action Date:May 13, 2019
                                12
                                          v.
                                13                                  ORDER GRANTING STIPULATION
                                     SAN GORGONIO MEMORIAL          [7] TO REMAND ACTION
                                14   HOSPITAL, a California Non-
402 West Broadway, Suite 1025




                                     Profit Corporation; SAN
                                15   GORGONIO MEMORIAL
    San Diego, CA 92101




                                     HEALTHCARE DISTRICT, a
     Greene & Roberts


       (619) 398-3400




                                16   California public healthcare
                                     district; DOES 1 through 10,
                                17   inclusive,
                                18                   Defendants.
                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28

                                                                         ORDER ON STIPULATION TO REMAND ACTION
                                                                                    CASE NO. 5:19-CV-01407-FMO-SPx
                                 1                                         ORDER
                                 2         Based on the foregoing stipulation and request of the Parties, the matter of
                                 3   Javier Velasquez v. San Gorgonio Memorial Hospital, et al., Case No. 5:19-cv-
                                 4   01407-FMO-SPx, is hereby remanded to Riverside County Superior court with
                                 5   each party to bear its own attorneys’ fees and costs.
                                 6

                                 7         IT IS SO ORDERED.
                                 8

                                 9   Dated: August 7, 2019                  By:                   /s/
                                                                                      Hon. Fernando M. Olguin
                                10                                                    United States District Judge
                                11

                                12

                                13

                                14
402 West Broadway, Suite 1025




                                15
    San Diego, CA 92101
     Greene & Roberts


       (619) 398-3400




                                16

                                17

                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28
                                                                                  1
                                                                                      ORDER ON STIPULATION TO REMAND ACTION
                                                                                                 CASE NO. 5:19-CV-01407-FMO-SPx
